Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 1 of 14

Exhibit 4
m GW hr

ol

10

11

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 2 of 14
CROWSON vs WASHINGTON COUNTY

April 16, 2018 Jon Worlton

 

 

1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

* * *

MARTIN CROWSON,
Plaintiff,

Vs.
Deposition of:
WASHINGTON COUNTY,

)
)
)
) Case No. 2:15-cv-00880
)
)
)
et al., )

JON WORLTON

COPY

    

Defendants.

 

April 16, 2018

12:40 p.m.

WASHINGTON COUNTY TREASURER OFFICE
197 Fast Tabernacle Street
St. George, Utah

Linda Van Tassell
- Registered Diplomate Reporter —-
Certified Realtime Reporter

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 3 of 14
CROWSON vs WASHINGTON COUNTY

 

o oO oo ~—] oO or) ws Ud NM I

MN MY NY YB HB HB BB eB FE Ee Ee pS
Womb W NM FF OO 6 @ sw HA Oo DB W DY bs

 

page that we looked at had an entry for March 11,
2013 all the way down to November 6, 2014. Is it
all of the dates that that inmate was seen as a
patient during their time at Purgatory?

A. Yes.

Q. Do you see any records from other

facilities such as the Draper prison or anything

like that?
A. No.
QO. Not Gunnison either?
A. No. Unless we -- well, we request

records but not usually from the two state prisons.

QO. When you request records, where do you
records?
A. Whenever somebody has been in treatment

so if they've been seen, for example, at the
volunteer clinic here in town, we would call them
and ask for a copy of their records and that would

be scanned into a document section of the medical

April 16, 2018 Jon Worlton
8
Q. What date range did you look at?
A. I don't remember. it was June 2014.
Q. The medical record, when you pull that
up, can you pull it up by inmate's name?
A. Yes.
O. And did it have -- for example, this

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 

 
Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 4 of 14

CROWSON vs WASHINGTON COUNTY
April 16, 2018 Jon Woriton

 

he
Oo ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

oO aS DB OF Be WH Sw

 

record.

Q. Do you see anywhere in Mr. Crowson's
file where there had been medical records requested
from another facility?

A. I did not lock at the document section
of the file, so I didn't see that. I don't
remember.

Q. In the printouts that we have like I
showed you, would the document requests show up in
those tables?

A. No, it wouldn't show up in -- not
necessarily. Sometimes a nurse will document in
their chart notes that they've requested records.
Sometimes not. So I don't know that it would
necessarily show up in the chart.

Q. What's the name of the program that you
guys use to keep track of medical treatment?

A. CorEMR. Cor for correctional and then
EMR for electronic medical record.

QO. When you pull up CorEMR, what does the

front page of that look like?

A. Physically or --
Q. Yeah. On the computer screen.
A. Well, the initial screen is just a login

screen so it's password protected and all those

9

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 5 of 14
CROWSON vs WASHINGTON COUNTY

 

Oo aT B® OO & WH NH FH

4
Co Wo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
295

 

April 16, 2018 Jon Worlton
12
psychological.
A. Okay.
QO. Do you view them differently or is there

a distinction between those two?

A. I use them interchangeably.

QC. Okay. Then I will also use them
interchangeably.

A, Okay.

QO. How much of your time is spent in

clinical practice at the jail?

A. Half to three quarters. Depends on the
workflow, I guess, and the people and the requests
in the jail.

QC. It's my understanding, correct me if I'm
wrong, that you are not licensed to prescribe

medication; is that correct?

A. That's cerrect.

Q. You provide counseling services.
A. That's correct.

Q. And you also provide referrals to

medical professionals where you've thought
prescription intervention might be appropriate?
A. That's correct.
oO. Do you deal with alcohol withdrawal

patients?

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Oo 7 DB OO Fe Ww BH FEF

a
Oo 0

11
12
13
14
15
16
17
18
19
20
2
22
23
24
295

Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 6 of 14

CROWSON vs WASHINGTON COUNTY

April 16, 2018 Jon Worlton

 

 

13
A. Yes.

QO. Patients who are withdrawing from other
types of drugs?

A. Yes.

QO. What percentage of your clinical time is
spent with those type of people?

A. Probably a good part, 70 percent,
perhaps. At this point in my career I work
primarily in booking which is where those folks are
so whether it's dealing directly with that or just
needing to be aware that those issues may be
impacting what T'm seeing is a significant part.

QO. And you work in booking. That means
you're one of the first people that people may see

when they come into the jail, right?

A. The nurses would see them earlier than I
do.

Q. Okay.

A. Just because there's one of me and

several nurses and more shifts. But, yeah, in terms
of interacting with them for mental health problems
and concerns, I would be one of the first.

QO. What is the booking process when an
inmate comes to jail?

A. Do you want the corrections piece of

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 7 of 14

CROWSON vs WASHINGTON COUNTY
April 16, 2018 Jon Woriton

 

oOo JT om OF SF WH NM FR

a
Co ©

Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

24
A. How do I determine that?

Q. Yeah.

A. Well, that's a really broad question.
Can you be more specific?

Q. Sure.

A. There's lots of reasons an inmate may
have cognitive deficits or cognitive decline so [I --

Q. And what I want to get at is where is
the line? At what point do you say that's a person
that needs to be hospitalized? Let me back up. We
can ask it in smaller chunks, how's that?

A. Okay. That's fine.

Q. I don't want to be unfair to you. Is
there a policy or procedure in place at the jail
whereby a person with decreased mentation or change
in mental status should be referred to you for
evaluation?

A. There's a practice. I would need to
look at the policy to see how that reads but there's
certainly a practice and there's certainly a way
that we train both corrections staff as well as
nursing staff that if they're concerned or they have
worries they can refer them to a mental health
person.

Q. Okay. What is the practice? What did

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMertt Litigation Services

 
oOo HN mo OO SF WwW NH FH

a
CO ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 8 of 14

CROWSON vs WASHINGTON COUNTY

April 16, 2018 Jon Wortton

 

 

26
A. Right.

QO. And I understand that Dr. Larrowe has
some supervision over that as well.

A. Correct.

QO. Seriously, I'm only asking for what
you're aware of or what you know.

A. Right.

Q. In June of 2014 were you ever called or
asked to evaluate; Martin Crowson?

A. I seem to remember by going over the
notes that Mike Johnson had put something in his
chart note that he referred him to me and I remember

there being a concern about him but that's about all

TI know.
QO. Do you remember any specifics?
I don't.
Is there any note that you actually saw
him?
A. There is not.
QO. When that referral comes in, what does

that look like? He puts it in his note.

A. Uh-huh.

Qo. Is there a way that you become notified
that he made that referral?

A. Often that's done verbally. What we try

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 9 of 14

CROWSON vs WASHINGTON COUNTY
April 16, 2018 Jon Worlton

27

 

to de is to also get that in a task. In the medical

oO a HSH OH SF WY YH FF

a
Oo ©

11
12
13
14
15
16
17
18
19
20
2i
22
23
24
25

 

record there's also a place where you can enter

tasks. That's one of the ways that we communicate
with one ancther. So it could have been done either
way.

Q. Okay. Did you review the tasks related

to Martin Crowson's case?

A. I did.

Q. Did you see any tasks in there related
te referral?

A. I did not.

QO. Would that have been Michael Johnson's

responsibility to put that in the task?

A. Yes. Based on that note that I
reviewed.
Q. Tf it's not put in the task would you

ever receive notice in another way that that had
been put into the note?

A. Verbally. If it wasn't communicated
verbally or if it wasn't included in the task, I
wouldn't have necessarily known. JI will take that
back. I try to review who is in booking and I may
have come across the information that way.

Q. Do you have a specific memory as you sit

here today that you came across information that

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
oOo ~s DW OO Se WH MB

Kk
Cc ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 10 of 14

CROWSON vs WASHINGTON COUNTY

April 16, 2018 Jon Worlton

 

 

28

way?

A, What I remember -- and I don't remember
a great deal. What I remember is that Mike told me
that there was some concerns. What my memory says
is that he was mostly concerned that he had gotten
involved in some drugs or homemade alcchol on the
block or something and he asked me to take a look at
him.

Q. Okay. Did he say anything to you to
indicate why he thought that he may have got into
some homemade alcohol or some drugs in the block?

A. Not that I remember.

Q. Do you remember Mike telling you
anything specific about his symptoms?

A. I really don't other than he seemed to
be confused and was just a little different than
what he usually was.

Q. Are you aware of whether he showed any
signs of increased heart rate?

A. I'm not aware.

Q. How about any signs of increased or
decreased blood pressure?

A. I don't know. I didn't look at that
part of the chart.

QO. Are you aware of whether he was having

 

Linda Van Tasselil, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 11 of 14

CROWSON vs WASHINGTON COUNTY
April 16, 2018 Jon Worlton

43

 

Oo 4 DW Mm &e WH FP HF

ho
So ©

il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

staff decision.

Q. Okay. Did the jail have a written

policies or procedures manual for the medical staff?

A. Yes.
QO. What's the title of that?
A. tT would have to look. Health services

or something of that nature.

QO. Health services?

A. Health services, something like that.

Q. Policies and procedures, something Like
that?

A. Something like that.

Q. We'd iike to request that. I just want
to make sure I know how to identify it.

A. I can find it. I couldn't tell you the
specific title and where.

Q. Is it just one book or are there more
than one, depending on the circumstances?

A. It's a section of the policies, ali

electronic at this point.

QO. Do you know if it's posted publicly?
A. I don't. I would suspect that it's not.
QO. Is it specific enough that if you're a

- nursing staff you can look at it and say, okay, if

we're going to put somebody into the detox cell,

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services

 
Oo aS ODO OO eB WwW NH FB

eo
Co ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 12 of 14

CROWSON vs WASHINGTON COUNTY

 

April 16, 2018 Jon Worlton

 

44
here's the procedure we follow?

A. No.

Q. Would it contain a policy or procedure
as to determining the likelihood that someone has,
an inmate has received some type of alcohol or drug
substance while they're in the jail?

A. I'm not sure what the question is.

Q. I'm going to go back and give an
explanation because I'm having a hard time framing
this question. Mr. Crowson was in lockdown from
June 17th to June 25th and then he was transferred
to the detox cell. Sometime in that period it
sounds like Mike Johnson or somebody made a decision
to put him in detox.

A. Uh-huh.

QO. So I'm wondering if the policies and
procedures manual provides guidance to somebody in
Mike Johnson's position to say if you're going to
put somebody in detox, find out what kind of
substance they were on or get a history from them of
what they've received or where they've been,
anything like that.

A, T don't believe there would have been
specific instructions or anything like that,

checklist or something like that, no.

 

 

Linda Van Tassell, CRR, RMR, ROR
DepomaxMerit Litigation Services

 
Oo aT nm CO Se WH BH F

bh
Oo

11
12
13
14
15
16
17
18
13
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 13 of 14

CROWSON vs WASHINGTON COUNTY

April 16, 2018 Jon Worlton

 

 

45
QO. If Mike Johnson had had access to the

inmate’s records so that he would have known where
in the jail Mr. Crowson had been, could he look at

those Stillman records?

A. Yes.
QO. Do you have access to the Stillman
records?

A. Uh-huh.

Q. Is there a policy and procedure for how
often the nursing staff should check on somebody who
is in the detox cell?

A. I'm not sure if it's a written policy.
There's a practice that they should be checked on at
a minimum once per shift.

Q. Once every eight hours?

A Twelve.

o Twelve hours?

A. Uh-huh.

QO. So two times per day at a@ minimum?
A Correct.

QO. For example, Josh Billings was on the
night shift. Was he to wake the person and check on
them or just physically observe them?

A. Physically observe them. Usually that

should have been done at the beginning of a shift so

 

 

Linda Van Tassell, CRR, RMR, RDR
DepomaxMerit Litigation Services
Oo s OD WF Be WwW BH LY

a)
CO ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-00880-TC Document 76-6 Filed 10/05/18 Page 14 of 14

CROWSON vs WASHINGTON COUNTY

April 16, 2018 Jon Worlten

 

 

47
A. Uh-huh.

QO. Do you know why that fell through the
cracks?
A. I don't know --

MR. MYLAR: Objection. Assumes facts
not in evidence in this deposition.

MR. SCHRIEVER: Let me ask it a
different way.

Q. Do you know why you didn't see him?

A, I don't remember. JI can tell you what I
think but I don't remember for sure.

QO. Well, with the caveat that you don't
remember, tell me what you think.

MR. MYLAR: Objection. Speculation.
Lack of foundation. Go ahead.

A. At any given time I have probably more
people that I can see during a given day than I can
get to. My understanding, at least what I recall is
that Mike was believing there was some detox or that
he got into some drugs or those kind of things.

From a mental health standpoint there's not a lot
that I can do for somebody in that condition until
they sober up or until they clear from whatever
drug-induced problem they're experiencing, so I

would have prioritized that differently.

 

Linda Van Tassell, CRR, RMR, ROR
DepomaxMerit Litigation Services

 

 
